DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawara et al. (US20160312942).
As to claim 1. Ogawara et al. disclose a laminate (see e.g. vacuum insulator packaging material in Fig 2, 5, Par. 58, Par. 84) for vacuum insulation material (see e.g. vacuum insulator in Fig 1, Par. 57), the laminate covering a core material(see e.g. core 3 in Fig 1, Par. 84), comprising: 
a barrier film(see e.g. barrier film 11 in Fig 2, Par. 86, 163, 170); and 
a heat sealing layer disposed on the barrier film(see e.g. heat-fusible layer 31 has excellent sealability in Par. 159, Fig 2, Fig 5), wherein 
the barrier film includes 
a film substrate layer(see e.g. base member 12 in Fig 2), 
a vapor-deposited aluminum layer formed on the film substrate layer(see e.g. vapor-deposited thin film layer 13 in Fig 2, wherein the vapor-deposited film can be film made of aluminum in Par. 119)  and having a thickness in a range of 10 nm to 100 nm(see e.g. thickness of 5-300 nm in Par. 122), and 
a barrier coating layer formed on the vapor-deposited aluminum layer (see e.g. coating layer in Fig 2) and containing a water-soluble polymer (see e.g. aqueous solution for coating layer 14 include a high molecular aqueous polymer solution in Par. 133-134), and a metal alkoxide or a hydrolysate thereof(see e.g. coating layer comprise alkoxide or hydrolysate of alkoxide in Par. 133, such as metal alkoxide in Par. 134), and 
Regarding the claim limitation “in an XPS analysis of a surface of the vapor-deposited aluminum layer on the barrier coating layer side, aluminum bonded to oxygen (Al-0) has a peak area that is two times or less of a peak area of unoxidized aluminum (Al).”, it is a property of the vapor-deposited aluminum layer. The instant application discloses in Par. 85 that this property is achieve by obtained by forming a barrier coating layer on a vapor-deposited aluminum layer at an earlier occasion after formation of the vapor-deposited aluminum layer.  Thus, the vapor-deposited aluminum layer can be covered with the barrier coating layer before oxidation progresses in the aluminum on the surface of the vapor-deposited aluminum. As a result of an investigation, the inventors have confirmed that the peak area of Al--O can be reduced to two times or less the peak area of Al if the vapor-deposited aluminum layer is covered with a barrier coating layer within 60 hours after formation of the vapor-deposited aluminum layer in Par. 88. 
By comparison, Ogawara et al. also discloses a barrier coating layer on the vapor deposited aluminum layer without requiring time gaps in between lamination layers. Thus it is expected that the vapor deposited aluminum layer in Ogawara et al. also have the same property as the instant application. 
Furthermore, it would have been obvious for a person with ordinary skills in the art to keep aluminum from being oxidized if the layer intended to apply is aluminum layer, otherwise, aluminum oxide would be applied. If aluminum is not being oxide, there will be no peak area of aluminum bonded to oxygen (Al-O), but only peak area of aluminum. Thus the claim limitation of “ in an XPS analysis of a surface of the vapor-deposited aluminum layer on the barrier coating layer side, aluminum bonded to oxygen (Al-0) has a peak area that is two times or less of a peak area of unoxidized aluminum (Al).” is met. 

    PNG
    media_image1.png
    268
    615
    media_image1.png
    Greyscale

As to claim 2. Ogawara et al. disclose the laminate (see e.g. vacuum insulator packaging material in Fig 2, 5, Par. 58, Par. 84) for vacuum insulation material (see e.g. vacuum insulator in Fig 1, Par. 57) of claim 1, wherein, 
Regarding the claim limitation “in the XPS analysis of the surface of the vapor-deposited aluminum layer on the barrier coating layer side, a percentage of carbon is 5% or less”, it is a property of the vapor-deposited aluminum layer. Instant application discloses in Par. 89 that if the percentage of carbon on the surface of the vapor-deposited aluminum layer is 5% or less in an XPS analysis result, good adhesion can be achieved between the vapor-deposited aluminum layer and the barrier coating layer.
Ogawara et al. does not require the vapor-deposited aluminum layer to contain carbon. Thus by default, the carbon content is 0 percent. 0 percent overlaps with claimed 5% or less. 
Ogawara et al. also disclose good adhesion is desired between the base member 12 and the vapor-deposited thin film layer 13 in Par. 96. Thus it is expected that the vapor-deposited thin film is also desired to have good adhesion property. 
Furthermore, Ogawara et al. discloses in order to improve the adhesion between the base member 12 and the vapor-deposited thin film layer 13, any of treatment such as corona treatment, low-temperature plasma treatment, ion bombardment treatment, chemical treatment, solvent treatment, or the like may be carried out on the base member 12 as a pretreatment before the vapor-deposited thin film layer 13 is vapor-deposited onto the base member 12 in Par. 96. 
It is known that plasma treatments, for example, are used to alter the surface properties of a wide range of materials to make them easier to bond, glue and paint. By treating parts we both clean and activate the surface, improving their adhesion characteristics. 
Thus it would also have been obvious for a person with ordinary skills in the art to also modify the surface vapor-deposited aluminum layer composition element content of whichever is related to surface adhesion in order to maximize the interlayer adhesion of vapor-deposited aluminum layer to adjoining layers on both sides. 
As to claim 3.   Ogawara et al. disclose the laminate for vacuum insulation material of claim 1, wherein the laminate includes two or more sets of the vapor-deposited aluminum layer and the barrier coating layer (see e.g. Fig 5 has two or more set of the vapor-deposited thin film layer and coating layer).

    PNG
    media_image2.png
    320
    667
    media_image2.png
    Greyscale

As to claim 4. Ogawara et al. disclose a vacuum insulation material, comprising: 
the laminate for vacuum insulation material of claim 1(see e.g. packaging material 211 in Par. 198, Fig 11); and 
the core material(see e.g. core member 202 in Par. 200, Fig 11), wherein 
the laminates for vacuum insulation material are formed into a pouch by bonding the heat sealing layers to each other(see e.g. Fig 1, Fig 9, Fig 21, The peripheral edge portions of the two packaging materials 211 are sealed by superimposing the sealant layers 213 which form two packaging materials 211 so as to face each other, and the exterior body 201 is thereby formed in Par. 199, tightly sealed by heat sealing the peripheral edge of the two packaging materials 211 and the vacuum insulator is thereby formed in Par. 201); and 
the core material is disposed inside the laminate for vacuum insulation material formed into a pouch and is vacuum-sealed(see e.g. As shown in FIG. 11, a core member 202 is enclosed inside the exterior body 201 in Par. 200)


    PNG
    media_image3.png
    220
    504
    media_image3.png
    Greyscale



Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
Rejections Under 35 U.S.C. 103 
Applicant argues Ogawara does not teach or suggest the XPS element of claim 1, i.e. that "in an XPS analysis of a surface of the vapor-deposited aluminum layer on the barrier coating layer side, aluminum bonded to oxygen (Al-O) has a peak area that is two times or less of a peak area of unoxidized aluminum (Al)" as claim 1 recites. 
The XPS element of claim 1 indicates that the surface of the vapor-deposited aluminum layer on the barrier coating layer side has a content of aluminum oxide on the surface of aluminum, which content is reduced compared to a content of aluminum oxide, which would have formed on an aluminum surface under normal conditions due to exposure of the aluminum surface to normal surroundings, which contain oxygen in the atmosphere. 
One of ordinary skill would know that aluminum oxide is always formed on an aluminum surface due to oxygen in the atmosphere unless special measures are taken to reduce aluminum oxidation. One of ordinary skill in the art would also assume that if a reference does not mention such special measures, an aluminum surface is fully oxidized. 
 In paragraph [0092], the present specification discusses the following two special measures, which allow achieving the reduced oxide content as defined in the XPS element of claim 1, either by covering the vapor-deposited aluminum layer with a barrier coating layer within 60 hours after formation of the vapor-deposited aluminum layer or by storing the vapor deposited aluminum layer in an oxygen-free environment, such as under vacuum or under inert gas. 
The data in the specification as filed provides evidence that the XPS element in claim 1 indeed defines a content of aluminum oxide on the surface of aluminum, which content is reduced compared to a content of aluminum oxide, which would have formed on an aluminum surface under normal conditions due to exposure of the aluminum surface to normal surroundings, which contain oxygen in the atmosphere. 
In the Office Action, the PTO interprets Ogawara's layer 13 as the vapor-deposited aluminum layer. 
According to Ogawara's paragraph [0119], "the vapor-deposited thin film layer 13 is a vapor-deposited film made of a metal such as aluminum, copper, silver, an inorganic oxide such yttrium-tantalum oxide, aluminum oxide, silicon oxide, magnesium oxide, or a composite including the aforementioned material, and has the gas barrier property against oxygen, moisture vapor, or the like." 
Although Ogawara mentions aluminum as one of the possible options for its layer 13, Ogawara does not use aluminum in its examples. Furthermore, Ogawara does not mention any special measures for reducing oxidation of aluminum mentioned in paragraph [0119]. Thus, one of ordinary skill in the art can only assume One of ordinary skill in the art would also assume that aluminum mentioned in Ogawara's paragraph [0119] is fully oxidized and thus, it does not have aluminum bonded to oxygen (Al-O) having a peak area that is two times or less of a peak area of unoxidized aluminum (Al) as recited in claim 1. 
Furthermore, Ogawara provides no suggestion or motivation for preparing a vapor- deposited aluminum layer with a reduced oxidation so that "aluminum bonded to oxygen (Al-O) has a peak area that is two times or less of a peak area of unoxidized aluminum (Al)" as claim 1 recites. 
Ogawara directs one of ordinary skill in the art towards making its layer 13 of fully oxidized inorganic oxide and not of aluminum. In view of this, Ogawara teaches away from the vapor-deposited aluminum layer with a reduced oxidation so that "aluminum bonded to oxygen (Al-O) has a peak area that is two times or less of a peak area of unoxidized aluminum (Al)" as claim 1 recites. 
Examiner respectfully disagrees:
Ogawara et al. discloses using aluminum as vapor deposited thin film layer 13 in Par. 119. Thus regardless Ogawara et al. has further more examples of aluminum, Ogawara et al. does have disclosure using aluminum. Furthermore, if the prior art listed more than 1 possibilities, it is not required that every embodiments using these possibilities need to be given as examples in later disclosure. 
Ogawara et al. discloses in Fig 2, 5 all shoes the vapor-deposited thin film layer 13 is not in direct contact with oxygen. Furthermore Fig 2, 5-8 discloses aluminum vapor deposited layer 22 that is not in direct contact with oxygen either (see e.g. aluminum vapor-deposited layer 22 in Par. 155). 
Ogawara et al. discloses using layers that has gas barrier property throughout the specification so that prevent gas such as air from being transmitted from the outside of the vacuum insulator to the inside thereof, and it is possible to maintain the heat insulation property for a long time in Par. 56, and have high degree of oxygen barrier property in Par. 320.  
Ogawara et al. further discloses using inert gas or nitrogen as treatment steps, or in a vacuum state (see e.g. claim 6-7, Par. 111-112, Par. 194)
For the above reason, Ogawara has the same manufacture method and same approaches as the instant application such as using gas(oxygen) barrier layer and innert gas/vacuum treatment as the instant application. Thus it is expected that the Aluminum vapor-deposited layer in Ogawara et al. will also have a reduced content of oxidized aluminum as the instant application and have the claimed XPS property. Thus the claim limitation is met and applicant’s argument is not persuasive. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. UEDA et al. (US 20170307128).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783